DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments Received
Amendments to the claims were received and entered on 8 Aug 2022.

Election/Restrictions
Applicant’s election of invention I (claims 1–4) in the reply filed on 8 Aug 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5–7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 Aug 2022.

Status of the Claims
Withdrawn: 5–7
Examined herein: 1–4 and 8

Priority
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Application No. 62/542261 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 7 Aug 2017.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure of the priority application.

Claim Objections
Claim 1 is objected to because it includes periods other than at the end of the claim or in abbreviations: "Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations" (MPEP 608.01(m)).  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–4 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites "wherein a microcontroller or single-board computer is configured to perform sampling of one or more sensors with timing referenced to optical irradiance". The claim does not distinctly claim how the microcontroller or SBC is "configured to" perform these functions. For example, the claim could be interpreted broadly such that any microcontroller or SBC that includes GPIO pins would satisfy the limitation, because GPIO pins allow the microcontroller or SBC to interface with any kind of external electrical device, and thus the microcontroller or SBC itself possesses structures sufficient to perform the functions.  Or the claim could be interpreted narrowly as though the claim element were specifically limited to a microcontroller or SBC, as well as all necessary software and hardware to actually implement these functions.  But if the claim were intended to be interpreted using the latter, narrow interpretation, it does not particularly point out what additional hardware and/or software are required to "configure" the microcontroller or SBC to perform the claimed functions.
Additionally, claim 1 recites "wherein the processor computes algorithms or models of the plant or its environment"; "wherein the processor computes the plant's response to light irradiance"; and "wherein the processor compares the processed signal data to patterns, signatures, anomalies, references or other classifications".  "A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph" (MPEP 2173.05(p) § II).  In this instance, the described functions are method steps of using the claimed system, rendering the claim indefinite.
Claim 8 appears to be incomplete.

Claim Interpretation
"A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)" (MPEP 2114 § II).  As explained above, claim 1 recites several steps describing the manner in which the system is intended to be employed: "wherein the processor computes algorithms or models of the plant or its environment"; "wherein the processor computes the plant's response to light irradiance"; and "wherein the processor compares the processed signal data to patterns, signatures, anomalies, references or other classifications".  Because the structural element that implements these features is the processor, a prior art reference that teaches a processor will satisfy these limitations, even if that prior art reference does not teach that the processor performs these specific functions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4 are rejected under 35 U.S.C. 103 as being unpatentable over Pohjanvouri, et al. (WO 2015/004179) and Chate, et al. (International Research Journal of Engineering and Technology 2016).
With respect to claim 1, Pohjanvouri teaches a "system for controlling the growth of a plant" (Abstract), comprising (indexing corresponds to indexing scheme in claim 1):
(a)	light sources with controllable spectra (p. 16, l. 21 – p. 17, l. 2)
(b)	light sensors (p. 17, ll. 2–5)
(d–e)	one or more computer-implemented control units that control the light sources based on sensor data (p. 10, ll. 3–17; p. 12, ll. 6–19)
(f)	wireless communication links (p. 18, l. 1)
(g–h)	the control unit can be "located remotely away from the greenhouse (e.g., using a cloud service)" (p. 10, l. 1)
(i)	the control unit includes a processor (p. 8, l. 14)
Pohjanvouri teaches that the control unit can be any kind of computer system (p. 10, ll. 3–17), but does not specifically teach that it includes "one or more microcontrollers or single-board computers".
Chate teaches "a smart irrigation monitoring system using raspberry pi [sic]" (Abstract).  A Raspberry Pi is a single-board computer (p. 248 § 2.1.3).  This system includes soil moisture and light sensors, a camera, a water pump and a lamp (p. 247, Fig. 1).  It also includes wireless communications (p. 248 § 2.2).  The SBC controller processes sensor data, and controls the water pump and lamp (p. 248 § 2.2).  Chate teaches that this system has "less maintenance cost and is easy to use" (p. 247 § 1).
With respect to claim 2, Pohjanvouri teaches that the control unit can control light color and intensity based on sensor data, thereby optimizing plant growth (p. 12, ll. 6–19).
With respect to claim 3, Pohjanvouri teaches using one or more environmental sensors, including temperature and CO2 (p. 5, ll. 12–14; p. 10, ll. 29–31).  Chate also teaches soil moisture sensors (p. 248 § 2.1.2).
With respect to claim 4, Chate teaches a water pump that is controlled based on soil moisture measurements (p. 248 § 2.2).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use an SBC, as taught by Chate, as part of the control unit of Pohjanvouri, because Chate teaches that the SBC controller is inexpensive and easy to use.  Given that Pohjanvouri teaches that the control unit can be implemented by any combination of any kind of computers, said practitioner would have readily expected that the combination would successfully result in a system for optimizing plant growth implemented at least in part using an SBC.  The invention is therefore prima facie obvious.

Conclusion
No claim is allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, because it teaches various computerized systems for controlling plant growth, or greenhouse automation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631